Citation Nr: 1703567	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-16 660	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Evaluation of migraine headaches evaluated as 10 percent disabling effective January 21, 2011 and 30 percent disabling effective April 15, 2013.

2.  Evaluation of right shoulder status post bursectomy evaluated as 10 percent disabling.

3. Evaluation of gastroesophageal reflux disease evaluated as 10 percent disabling.

4.  Entitlement to service connection for bladder incontinence.

5.  Entitlement to service connection for chronic dizzy spells.

6.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The Veteran served on active duty from May 1996 to May 2000 and from October 2002 to January 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1996 to May 2000 and from October 2002 to January 2011.

2.  On July 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law   in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


